UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAFAEL A. JONES,

                                   Plaintiff,
                                                                   21-CV-1471 (LLS)
                       -against-
                                                               ORDER OF DISMISSAL
C.O. MIKE CORDOVA, et al.,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated March 10, 2021, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint. Accordingly, the complaint, filed in

forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(ii).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     May 28, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
